                Case 19-16856-RAM         Doc 170         Filed 12/30/19     Page 1 of 4




     ORDERED in the Southern District of Florida on December 27, 2019.




                                                                    Robert A. Mark, Judge
                                                                    United States Bankruptcy Court
_____________________________________________________________________________



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI-DADE DIVISION
                                         www.flsb.uscourts.gov




   IN RE:
                                                        Case No.: 19-16856-RAM
   Alejandro Fabian Scolnik
                                                        Chapter 7
            Debtor
                                                /


            AGREED ORDER GRANTING AGREED MOTION FOR ENLARGEMENT OF
               TIME TO FILE COMPLAINTS PURSUANT TO 11 USC §523 BY
             FIRST-CITIZENS BANK & TRUST COMPANY s/b/m to BISCAYNE BANK
                                    [ECF 164]

         THIS MATTER came before the Court upon agreement of the Parties upon the Agreed

  Motion for Enlargement of Time to Extend Deadlines to File Complaints pursuant to 11 U.S. C.

  §523 filed on behalf of FIRST-CITIZENS BANK & TRUST COMPANY s/b/m to

  BISCAYNE BANK (“Motion”) [ECF 164], and the Court being advised the Debtor consented

  to the relief requested and being otherwise fully advised in the premises the Court:


                                                    1
             Case 19-16856-RAM         Doc 170      Filed 12/30/19     Page 2 of 4
                                                                     Case No.: 19-16856-RAM


       ORDERS AND ADJUDGES that:

       1. The Motion on behalf of First-Citizens Bank & Trust Company is GRANTED.

       2. The deadline to file a Complaint pursuant to 11 U.S.C. § 523 regarding discharge

           and/or dischargeability is extended through and including April 15, 2020

       3. The Court reserves jurisdiction to enter further Orders.

                                            ###


Submitted by:

ARTHUR C. NEIWIRTH, ESQ.
Quintairos, Prieto, Wood & Boyer, P.A.
Counsel for First-Citizens Bank & Trust Company
s/b/m Biscayne Bank
One East Broward Blvd., Suite 1200
Ft. Lauderdale, FL 33301
(954) 523-7008 PHONE
(954) 523-7009 FAX
aneiwirth@qpwblaw.com

Copies furnished to:

(Atty A. Neiwirth is directed to serve copies of this Order on all parties listed and file a
certificate of service within three (3) days of entry)




                                                2
             Case 19-16856-RAM         Doc 170     Filed 12/30/19       Page 3 of 4
                                                                  Case No.: 19-16856-RAM


                                       SERVICE LIST



CM/ECF

Joel M. Aresty, Esq. on behalf of Interested Party Dios Manda LLC
aresty@mac.com

Joel M. Aresty, Esq. on behalf of Interested Party Ninter Group JB LLC
aresty@mac.com

Michael E Carleton on behalf of Creditor JPMorgan Chase Bank, N.A.
amps@manleydeas.com

Frederic J Dispigna on behalf of Creditor Bank of America, N.A.
fdispigna@mlg-defaultlaw.com, mlgfl-bk@mlg-defaultlaw.com

Marcia T Dunn
mdunn@dunnlawpa.com,
acastro@dunnlawpa.com;slebron@dunnlawpa.com;ecf.alert+dunn@titlexi.com

Michael P Dunn on behalf of Trustee Marcia T Dunn
michael.dunn@dunnlawpa.com,
rbasnueva@dunnlawpa.com;joel.knee@dunnlawpa.com;mzucker@dunnlawpa.com

Aleida Martinez Molina on behalf of Interested Party Bal Harbour Village
amartinez@wsh-law.com, isevilla@wsh-law.com

Arthur C. Neiwirth, Esq. on behalf of Creditor First-Citizens Bank & Trust Company
aneiwirthcourt@qpwblaw.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Alexis S Read on behalf of Trustee Marcia T Dunn
alexis.read@dunnlawpa.com, asr@alexisreadlaw.com

Steven D Schneiderman on behalf of U.S. Trustee Office of the US Trustee
Steven.D.Schneiderman@usdoj.gov

Richard Siegmeister, Esq. on behalf of Debtor Alejandro Fabian Scolnik
rspa111@att.net, rspa-ernest@att.net

Charles R Sterbach on behalf of U.S. Trustee Office of the US Trustee
Charles.r.sterbach@usdoj.gov


                                               3
             Case 19-16856-RAM       Doc 170     Filed 12/30/19     Page 4 of 4
                                                                  Case No.: 19-16856-RAM


Howard S Toland on behalf of Creditor Blue Bridge Financial LLC
htoland@mitrani.com

Ronald M Tucker on behalf of Creditor Simon Property Group, L.P.
rtucker@simon.com, cmartin@simon.com;bankruptcy@simon.com

Barry Seth Turner, Esq. on behalf of Trustee Marcia T Dunn
barry.turner@dunnlawpa.com, mzucker@dunnlawpa.com;rbasnueva@dunnlawpa.com

Michael W Ullman, Esq on behalf of Creditor FiveTower, LLC
michael.ullman@uulaw.net,
jared.ullman@uulaw.net;diana.simon@uulaw.net;Joshua.brownlee@uulaw.net;Tami.Gordon@u
ulaw.net;Jocelyne.Macelloni@uulaw.net;claudette.henry@uulaw.net

All other parties on the Clerk’s CM/ECF mailing list
By U.S. First Class Mail:

BMW Bank of North America, c/o AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118

Alejandro Fabian Scolnik
21200 NE 38th Avenue
#501
Aventura, FL 33180




                                             4
